             Case 1:20-cv-01292-VM-OTW Document 45
                                                44 Filed 06/15/21
                                                         06/14/21 Page 1 of 2


                                                                                                             Matthew G. Miller | Partner
                                                                                      Direct 646.292.8727 | mmiller@goldbergsegalla.com


                                                                                                                      6/15/2021
                                                        June 14, 2021

    VIA ECF

    Hon. Victor Marrero, U.S.D.J.
    United States District Court
    Southern District
    Daniel Patrick Moynihan Courthouse
    500 Pearl St., 15 B
    New York, NY 10007-1312

                  Re:       Matter 1: Hartford Fire Insurance Company a/s/o Smith Affliates Management
                            Corp., d/b/a Samco Properties v. Broan-Nutone, LLC
                            Docket No.: 1:20-cv-01292
                            Matter 2: Hartford Fire Insurance Company a/s/o TCC Group, Inc., v. Broan-
                            Nutone, LLC
                            Docket No.: 1:20-cv-01292 (formerly 1:20-cv-03184)

    Your Honor:

             This firm represents the Defendant, Broan-Nutone, LLC, (hereinafter “Defendant”) in the above
    consolidated matter. With the consent of my adversaries, I am writing on behalf of all parties to request a
    30-day adjournment of the settlement conference and a 60-day extension of the deposition deadline in this
    matter. The parties believe this brief extension will facilitate a more meaningful settlement conference in
    late July.

                     More specifically, it should be noted that plaintiffs have made settlement demands to
    Defendant. In considering those demands, it was discovered that a number of documents were inadvertently
    left out of plaintiffs’ document productions. Those documents are necessary to intelligently respond to
    plaintiffs demands and engage in a meaningful settlement conference. The parties are working
    cooperatively to exchange those documents, which we believe will be completed in the next week.
    Moreover, the parties have noticed a number of depositions for mid-July, and, if this extension is granted,
    will complete the remaining depositions in during the remainder of fact discovery. The parties are hopeful
    to have a majority of the depositions completed in July, but respectfully request until the end to September
    to complete depositions due to summer schedules. This is the parties’ first request for an adjournment of
    the Settlement Conference.

          The parties are available at Your Honor’s convenience to further discuss this issue. Thank you for
    Your Honor’s courtesy in this matter.




                            Please send mail to our scanning center at: PO Box 580, Buffalo, NY 14201


Office Location: 301 Carnegie Center, Suite 200, Princeton, NJ 08540 | 609.986.1300 | Fax: 609.986.1301 | www.goldbergsegalla.com

    29340673v1
    Error! Unknown document property name.
       Case 1:20-cv-01292-VM-OTW Document 45
                                          44 Filed 06/15/21
                                                   06/14/21 Page 2 of 2


June 14, 2021
Page 2

                                         Respectfully submitted,



                                         Matthew G. Miller
CPM/tm

cc:     All counsel of record



                                                                   Wang




                                         6/15/2021




Error! Unknown document property name.
